Filed 6/20/16 P. v. Martinez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B266755

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA102257)
         v.

RONALD MARTINEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura L.
Laesecke, Judge. Affirmed.


         Melissa J. Kim, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                        *******
       Ronald Martinez appeals the judgment following his no contest plea and sentence
for possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)) plus
enhancements. Pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), appellant’s
counsel filed an opening brief requesting this court review the record and determine
whether any arguable issues exist on appeal. We have reviewed the entire record and
find no arguable issue. We affirm.
                                     BACKGROUND
       Appellant was charged with possession of a firearm by a felony (Pen. Code,
§ 29800, subd. (a)(1); count 1)1 and possession of ammunition (§ 30305, subd. (a)(1)),
plus various enhancements (§§ 186.22, subd. (b)(1)(A) [gang allegation], 667, subd.
(a)(1) [prior serious felony], 667.5, subd. (b) [prior prison term], 667, subds. (b)-(j)
1170.12, subd. (b) [prior strike conviction]). Appellant pled no contest to count 1 and
admitted the gang allegation (§ 186.22, subd. (b)(1)(A)), the prior serious felony (§ 667,
subd. (a)(1)), and the prior strike conviction (§§ 667, subds. (b)-(j), 1170.12, subd. (b)).
The court sentenced him to a total of seven years eight months in prison. He filed a
notice of appeal and requested a certificate of probable cause, which the trial court
denied.
       The following facts are taken from the early disposition probation report. On
July 22, 2015, Los Angeles police officers observed appellant in the front passenger seat
of a car with illegally tinted windows. Appellant was a known Rancho San Pedro gang
member on parole. When the officers conducted a traffic stop, appellant fled from the car
and grabbed a firearm from his waistband. Officers pursued him on foot but lost sight of
him for three to five seconds when he turned into an alley. He eventually stopped and
they arrested him. He did not have the gun on him, but officers found it in the alley
where they had lost sight of him. It contained seven live rounds.




1      All statutory citations are to the Penal Code unless otherwise noted.

                                              2
                                      DISCUSSION
        We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
March 22, 2016, we advised appellant he had 30 days to submit any contentions or issues
he wished us to consider. He did not file a supplemental brief. We have examined the
entire record. We are satisfied no arguable issues exist and appellant’s counsel has fully
satisfied her responsibilities under Wende. (Smith v. Robbins (2000) 528 U.S. 259, 279-
284; Wende, supra, 25 Cal.3d at p. 441; see People v. Kelly (2006) 40 Cal.4th 106, 123-
124.)
                                     DISPOSITION
        The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




        BIGELOW, P. J.




        RUBIN, J.




                                             3